Citation Nr: 1034110	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to February 
1999.  He died in April 2003, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an December 2003 rating decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(MROC) in Sioux Falls, South Dakota.  During the course of the 
appeal, the appellant moved to Texas and testified at a local 
hearing in April 2005.  She failed to report for a Board hearing 
scheduled for February 2006.  See 38 C.F.R. § 20.704(d) (2009).  
The record shows she thereafter moved back to Sioux Falls, South 
Dakota.  The Board remanded this claim in November 2007 and 
February 2009.


FINDINGS OF FACT

1.  The Veteran committed suicide in April 2003 through carbon 
monoxide poisoning.

2.  The Veteran's suicide was not the result of a psychiatric 
disorder which originated in or was otherwise due to service, or 
which was caused or chronically worsened by service-connected 
disability.  

3.  The Veteran's death was not due to or the result of service, 
or of service-connected disability.


CONCLUSION OF LAW

The Veteran's death was not proximately due to or the result of a 
disease or injury incurred in service, or due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.302, 
3.303, 3.310, 3.312 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In the present case, VA collectively provided the appellant with 
the contemplated notice in August 2003, December 2007 and March 
2009 correspondences.  The March 2009 correspondence in 
particular advised her of the information and evidence necessary 
to substantiate her claim on primary and secondary bases, and 
also informed her of the conditions for which service connection 
was in effect at the time of the Veteran's death.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

She was also provided notice concerning the effective date to be 
assigned in the event service connection for the cause of death 
is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Inasmuch, however, as the Board is denying the claim, 
the Board finds that the appellant can not in any event have been 
prejudiced by any notice deficiency in this regard.

Based on the procedural history of this case, the Board concludes 
that VA has complied with any duty to notify obligations set 
forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources identified 
by her, and for which she authorized VA to request, were obtained 
by the RO or provided by the appellant herself.  38 U.S.C.A. § 
5103A.  In addition, the record shows that VA obtained a medical 
opinion in connection with this claim in June 2007.  The Board 
notes that the representative described the physician who 
provided the opinion as arguing "both sides" of the question at 
hand.  The representative misreads the opinion report.  What he 
describes as arguing "both sides" is the physician's 
explanation of all the factors weighing on his ultimate opinion, 
and his explanation that with additional evidence, his opinion 
might change.  The Board otherwise finds the opinion to be 
adequate.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  Therefore, the appellant will not be 
prejudiced as a result of the Board proceeding to the merits of 
the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

 
Factual background

The service treatment records are entirely silent for any 
complaints or findings of psychiatric disability.  In a February 
1990 occupational health examination, the Veteran reported 
drinking 6 bottles of beer a week.  He denied any unusual trouble 
concentrating on his work; being more worried, anxious, or 
depressed than usual; any change in personality; any trouble 
making decisions; or any trouble with mental confusion or 
disorientation.  At his October 1998 retirement physical, the 
Veteran denied frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble of any sort; 
for the latter, he initially marked yes, but then initialed a 
change to no.

The record contains a copy of the documents surrounding the 
Veteran's divorce from his first spouse in November 1993.  The 
documents list the stated reason for the divorce as discord and 
conflict of personalities.

Following service, the Veteran requested service connection for 
several disorders, none of them psychiatric in nature.  At a May 
1999 VA orthopedic examination, he reported that he did not use a 
lot of alcohol.

The Veteran died in April 2003.  His death certificate lists 
carbon monoxide intoxication as the cause of death, and notes 
that it was unknown whether alcohol use contributed to death.  
The April 2003 autopsy report for the veteran notes that he was 
found in a closed garage with the engine of the car in the "on" 
position.  The report concludes that the Veteran died by suicide 
from carbon monoxide intoxication, and notes he was also 
inebriated at the time of death.

At time of his death, service connection was in effect for left 
shoulder disability, left knee disability, right knee disability, 
ganglion cyst of the right wrist, and low back disability.

In connection with her claim, the appellant submitted a February 
2003 private psychiatric report noting that the Veteran had been 
referred for psychiatric evaluation of marital dysfunction and 
chronic alcohol abuse.  The Veteran reported that his alcohol 
abuse worsened around 1993 in service in association with his 
divorce, and that the drinking increased again 4 years after his 
retirement from service.  He reported currently drinking a 12 
pack of beer and 2 liters of vodka a week, and a case of beer on 
the weekend.  He admitted to blackouts, night sweats, and 
insomnia.  Mental status examination showed he had moderate 
anxiety, but no other abnormalities (including suicidal 
ideation).  The examiner diagnosed the Veteran as having 
continuous alcohol dependency.  

Follow up notes through March 2003 show the Veteran was 
prescribed medication including Antabuse.  The records show that 
after a period of sobriety on that medication, he presented with 
an improved mood and improved communication with the appellant.

In an August 2003 statement, D.M. explained that she knew the 
Veteran since about 1995, and that he had suffered from 
depression nearly the entire time.   In explanation she noted he 
rarely expressed any emotions, and expressed unhappiness with his 
childhood and first marriage.  She also noted that he believed he 
would not live into his 40s, because his father and sister died 
relatively young.   
Ms. D.M. noted that the Veteran would drink alcohol a lot, and 
that after losing his security clearance at his post-service job, 
he refused to look for work.

In a September 2003 statement, C.M. indicated that he had known 
the Veteran since about 1995, and noticed he would drink alcohol 
a lot.  Mr. C.M. explained that the Veteran would talk about his 
disappointment with several things, including not being promoted, 
and that he was devastated when his sister and father died.

In a November 2003 statement, C. Balderas, a social worker, 
indicates that she saw the Veteran and the appellant for marital 
counseling from November 2002 through January 2003.  She noted 
that the Veteran's alcohol use was a problem that was addressed, 
and that although she did not treat the Veteran, she did refer 
him to a psychiatrist for depression.

In statements on file and at an April 2005 hearing before a 
Decision Review Officer, the appellant contends that she noticed 
the Veteran was depressed and alcohol dependent in service, but 
explained that he would not seek help out of fear of losing his 
top secret clearance.  She noted that his alcohol consumption 
made the depression worse.  She noted that during his divorce, a 
friend found him with a gun to his head; she explained that she 
tried to get the friend to write a statement to this effect, but 
that he refused.  The appellant explained that he would tell her 
about things that were bothering him.  The appellant indicated 
that the Veteran was distressed when he had to leave the service 
after failing to secure promotion, and was very nervous in the 
time leading up to his discharge over his transition to civilian 
life.  She noted that he had been devastated by the deaths of his 
sister and father after service.  She explained that he lost his 
post-service security clearance and job, and became depressed, 
and had lost another job at the end of March 2003 before his 
death.

To address the etiology of the Veteran's death, the Board 
requested an opinion from the Veterans Health Administration.  
That opinion was prepared in June 2007.  The physician understood 
that he was to address the questions of whether it was at least 
as likely as not that there was present in service an acquired 
psychiatric disorder (or mental unsoundness) other than alcohol 
dependency, and, if so, whether such psychiatric disorder or 
mental unsoundness resulted in the Veteran's suicide.  He noted 
that, in the Veteran's case, alcohol dependence played a key role 
in the social stress that led to suicide, and a key role in the 
suicide itself (noting the autopsy findings of inebriation).  He 
explained that the degree to which a mood or other psychiatric 
disorder co-occurred was not clear in the Veteran's case, as all 
the psychiatric symptoms evident from the record (including as 
reported by the appellant, C.M. and D.M.) could be ascribed to 
alcohol intoxication or withdrawal.  He noted that the Veteran's 
suicide did result from mental disorder, but that it simply was 
unclear whether the mental symptoms were due exclusively or 
primarily to alcohol dependence, or whether they were due equally 
or primarily to a mood or other mental disorder.  

The physician explained that the evidence on file (including the 
statements of the appellant, C.M. and D.M.) did not establish 
either that mood or psychiatric symptoms were present prior to 
the onset of a substance use disorder, or that such mood or 
psychiatric symptoms endured after an extended period of 
sobriety.  The physician noted that the Veteran changed his 
response at his retirement physical concerning "nervous trouble 
of any sort," and explained that it was credible he did so out 
of fear of losing his security clearance.  He also noted that the 
lay statements on file presented a credible picture of 
longstanding mental symptoms.  He concluded that it nevertheless 
was not possible from the current record to determine if the 
effects of alcohol lead to depression, or whether depression led 
to the use of alcohol.  He noted that for the latter to be true, 
the evidence should show documentation either of depressive 
symptoms prior to the onset of alcohol dependence, or such 
symptoms persisting during an extended period of sobriety.  He 
explained that this was not shown by the evidence in the 
Veteran's case.  The physician noted that although a statement 
from the servicemember who purportedly witnessed the Veteran put 
a gun to his head would potentially have been useful, it would be 
useful only if the attempt occurred prior to the onset of alcohol 
dependence, or occurred after an extended period of sobriety.

The physician concluded by finding that the Veteran's suicide was 
due to the effects of a mental disorder, and noting that the 
Veteran did suffer from alcohol dependence.  He further concluded 
that the lay and professional evidence did not establish that the 
Veteran's mental disorder was other than alcohol dependence, or 
that any other mental disorder was present in service.  

The record shows that the appellant was provided with a copy of 
the June 2007 opinion, and offered the opportunity to submit 
additional information and evidence. 


Analysis

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2009).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b) (2009).  For a 
service-connected disability to constitute a contributory cause, 
it must contribute substantially or materially.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c) (2009).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  No 
compensation shall be paid, however, if the disability was the 
result of the person's own willful misconduct or abuse of alcohol 
or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009). 

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2009).  
Alcohol abuse and drug abuse, unless they are a secondary result 
of an organic disease or disability, are considered to be willful 
misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2009).  The 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct.  However, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2009).

The law prohibits a grant of direct service connection for drug 
or alcohol abuse on the basis of incurrence or aggravation in the 
line of duty during service.  Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98.  A Veteran, 
however, may be service connected for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
service-connected disability.  In order to qualify for service 
connection, the Veteran must establish, by clear medical 
evidence, that his alcohol or drug abuse disability is secondary 
to or is caused by their primary service- connected disorder, and 
that it is not due to willful wrongdoing.  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2009).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a nonservice- connected disability 
caused by a service-connected disability.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
the disability and an injury or disease incurred in service.  
Watson v. Brown, 309, 314 (1993).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists and that the 
current disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310). 
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects). 

Pursuant to 38 C.F.R. § 3.302(a), in order for suicide to 
constitute willful misconduct, the act of self-destruction must 
be intentional.  A person of unsound mind is incapable of forming 
an intent.  It is a constant requirement for favorable action 
that the precipitating mental unsoundness be service connected. 

Whether a person, at the time of suicide, was so unsound mentally 
that he or she did not realize the consequence of such an act, or 
was unable to resist such impulse is a question to be determined 
in each individual case, based on all available lay and medical 
evidence pertaining to his or her mental condition at the time of 
suicide.  The act of suicide or a bona fide attempt is considered 
to be evidence of mental unsoundness.  Therefore, where no 
reasonable adequate motive for suicide is shown by the evidence, 
the act will be considered to have resulted from mental 
unsoundness.  A reasonable adequate motive for suicide may be 
established by affirmative evidence showing circumstances which 
could lead a rational person to self-destruction.  38 C.F.R. 
§ 3.302(b) 

The appellant contends that the Veteran's suicide resulted from 
psychiatric disability that originated in service.

Service treatment records are silent for any reference to 
psychiatric complaints or findings, and the Veteran denied any 
such complaints when asked on forms.  Although the Veteran 
initially marked on his retirement examination that he was 
experiencing nervous trouble, he changed his answer to indicate 
he was not experiencing such problems, and he initialed that 
change.  The Board finds no credible or persuasive evidence that 
the Veteran intended to report experiencing a psychiatric 
disorder at that time, particularly as the preceding boxes for 
reporting depression (the symptom the appellant contends he most 
visibly manifested) were clearly marked as to deny any history of 
symptoms.  The Board is not, as argued by the representative, 
bound by the June 2007 physician's musing that it was 
"credible" that the Veteran meant to report psychiatric 
symptoms but changed his mind out of concern for his security 
clearance.  It is the Board's responsibility to determine 
credibility, and as already mentioned, the Board finds no 
persuasive evidence to suggest the Veteran intended to claim 
psychiatric symptoms at discharge.  The service records are also 
silent for any reference to alcoholism, noting only that the 
Veteran would consume about one bottle of beer a day.

The appellant and D.M. nevertheless contend that the Veteran 
experienced depression in service, and the appellant relates that 
during divorce proceedings the Veteran once put a gun to his 
head.  Turning first to the gun incident, the Board does not find 
her account to be credible, as she did not witness it, and as the 
person who told her of the incident refuses to submit a statement 
to VA confirming his account.  The appellant contends that he 
refused to submit a statement out of concerns of betraying the 
Veteran's confidence, but the Board points out that he would have 
already done so by telling her of the incident, likely knowing 
she would repeat it.  The Board finds the explanation for the 
failure of the witness to submit a statement to undermine the 
credibility of the account.  

As to the impressions of the appellant and D.M. concerning 
depression in service, they both note he drank heavily in service 
and appeared depressed.  They are clearly competent to report 
that the Veteran would drink frequently and to excess.  Although 
they may be competent to report their observations of the 
Veteran's mood, see Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007), the determination of whether the Veteran had a 
psychiatric disorder, including depression, is not within the 
province of lay expertise.  This is particularly evident as the 
June 2007 physician, who clearly is competent through education 
and training to diagnose mental disorders, was unable to conclude 
from their written accounts that the Veteran had a separately 
diagnosable psychiatric disability apart from alcohol dependence.  
The Board consequently finds that there is no competent evidence 
that the Veteran had a psychiatric disorder (other than alcohol 
dependence) in service, or that he had mental unsoundness in 
service.

There is no post-service medical evidence of psychiatric problems 
until February 2003, although Ms. Baldera (a social worker) 
possibly noticed the presence of depression as early as November 
2002.  The Veteran's treating clinicians notably did not diagnose 
depression or any other psychiatric disorder, but rather 
diagnosed alcohol abuse.  The treatment records show that the use 
of Antabuse and the concomitant period of sobriety led to a 
reportedly significant improvement in the Veteran's psychiatric 
symptoms.  Tragically, and apparently soon after losing another 
job, the Veteran committed suicide.  The Board points out that 
losing a job one just recently attained is not the type of event 
that would lead a rational person to self-destruction, and that 
therefore the evidence suggests the Veteran was mentally unsound 
when he killed himself.  The Veteran's act of suicide clearly 
does not constitute willful misconduct. 

The June 2007 physician, after reviewing the evidence of record, 
including a careful review of the accounts provided by the 
appellant, C.M. and D.M., concluded that the evidence did not 
establish the presence of a psychiatric disorder comorbid with 
the alcohol dependence.  He identified what the evidence would 
have to show to establish the presence of such a disorder in 
service, namely that the depression or other symptoms existed 
prior to the observations of alcohol dependence, or that the 
depression or other symptoms persisted during a prolonged period 
of sobriety.  He noted that the evidence simply did not show 
either situation.  The Board points out that his conclusion is 
supported by the lay statements themselves.  The appellant and 
D.M. both first met the Veteran more than a decade after he 
entered service, and both noted he was drinking alcohol heavily 
and evidencing depressive symptoms at that time.  Neither 
suggested that they noticed depressive symptoms predating the 
heavy alcohol use.  Both indicated, along with C.M., that the 
heavy alcohol use persisted through service, and did not address 
the Veteran's presentation during any periods of sobriety.

The June 2007 physician's conclusions are also supported by the 
post-service private medical records, which show that when he did 
attain sobriety, the Veteran reported substantial and continuing 
diminishment of his psychiatric symptoms.   This suggests, 
according to the June 2007 opinion, that an independent 
psychiatric disorder in fact was not involved, but that the 
Veteran's "mental disorder" consisted of the alcohol dependence 
and its symptoms.

In short, there is no competent and credible evidence that the 
Veteran had a mental disorder other than alcohol dependence in 
service, or such evidence suggesting that the alcohol dependence 
was caused or aggravated by psychiatric disability, and the 
evidence shows that the Veteran's suicide was likely a result of 
symptoms associated with his alcohol dependence.  The Board again 
points out that the law prohibits a grant of direct service 
connection for drug or alcohol abuse on the basis of incurrence 
or aggravation in the line of duty during service.  Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-
98.

The appellant does not contend, and none of the evidence 
suggests, that any of the Veteran's service connected disorders 
caused or aggravated his death or the alcohol dependence that 
likely led to death through suicide.

In sum, the evidence of record shows that the Veteran did not 
have depression, mental unsoundness, or another psychiatric 
disorder in service, that the Veteran's death was not related to 
any disorder that originated in service or was otherwise 
etiologically related to service, and that none of the service-
connected disorders caused or contributed to the Veteran's death.

As the preponderance of the evidence therefore is against the 
claim, service connection for the cause of the Veteran's death is 
denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
56 (1990).





ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


